Citation Nr: 1613018	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for status post arthroscopy of the left knee with residual scars, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 10 percent rating for status post arthroscopy of the left knee with residual scars.

The Veteran testified before the undersigned in a hearing at the Board in March 2016.  A transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When there is evidence that the severity of a disability has increased since the most recent VA examination, an additional examination is required.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's most recent VA examination took place in February 2010; however, during a March 2016 Board hearing, the Veteran testified that his left knee disability had gotten worse.  Specifically, the Veteran stated that he obtained a compression bandage, but believed a more substantial knee brace was necessary to provide stability and to prevent his knee from locking. 

In addition, the Veteran testified that, as recently as 2015, he saw a private "family" physician regarding his knee problem.  Those records are not in the claims folder. 

Further, in a 2010 statement in support of his claim (but clarified during the March 2016 hearing) the Veteran raised the issue of whether there was clear and unmistakable error (CUE) with regard to the May 1985 rating decision that reduced the rating for a torn lateral meniscus, left knee, from  20 to 10 percent.  

The Veteran's challenge to the May 1985 rating reduction is inextricably intertwined with his claim for an increased rating because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's increased rating claim until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  In light of the foregoing, the Board must remand this case for initial consideration of the Veteran's inextricably intertwined CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of treatment for his left knee disability from his family physician.  

If any requested records cannot be obtained, the Veteran should be notified about the missing records, of the efforts made to obtain the records, and of any further actions that will be taken.

2.  Adjudicate whether the May 1985 rating reduction did was a product of CUE.  This issue should not be certified to the Board, unless the Veteran perfects an appeal by submitting a substantive appeal after issuance of a statement of the case.

3.  Schedule the Veteran for a VA examination to evaluate the current manifestations of the service connected left knee disability.  The claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  All necessary tests should be completed.

4.  If any benefit sough on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

